RECORD IMPOUNDED

                     NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet this opinion is binding only on the
     parties in the case and its use in other cases is limited. R.1:36-3.



                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-5294-13T2


IN THE MATTER OF THE CIVIL
COMMITMENT OF J.A., SVP-528-09.
_______________________________

            Submitted February 16, 2017 – Decided           March 24, 2017

            Before Judges Hoffman, O'Connor and Whipple.

            On appeal from Superior Court of New Jersey,
            Law Division, Essex County, Docket No. SVP-
            528-09.

            Joseph E. Krakora, Public Defender, attorney
            for appellant (Vincent J. Bochis, Designated
            Counsel, on the brief).

            Christopher S. Porrino, Attorney General,
            attorney for respondent (Melissa H. Raksa,
            Assistant Attorney General, of counsel;
            Stephen Slocum, Deputy Attorney General, on
            the brief).

PER CURIAM

       Appellant, who is now fifty-three years of age, appeals

from    a   June   5,    2014   judgment    continuing      his   involuntary

commitment to the Special Treatment Unit (STU) pursuant to the

New Jersey Sexually Violent Predator Act (SVPA), N.J.S.A. 30:4-

27.24 to -27.38.        We affirm.
                                            I.

       We      discern     the      following       facts        from     the        record.1

Appellant's history of sexual misconduct began in the 1980s.

First, on December 10, 1983, when appellant was twenty years

old,     his     seventeen-year-old          former      girlfriend        reported       he

sexually       penetrated     her    against       her   will     in    his     apartment.

Shortly     thereafter,      on     April    21,    1984,    appellant          reportedly

pulled his car alongside a woman, D.B., and her four-year-old

son and five-year-old daughter.                   Appellant exited his car and

proceeded to grab the boy and pull him towards the vehicle; he

also rubbed D.B.'s hair, breasts, and buttocks.                           On that same

date,    appellant        stopped    M.N.,    a    fourteen-year-old            girl,    and

asked her for directions.              She entered appellant's car and he

drove her to a cemetery where he pushed her down and attempted

to unzip her jeans.

       According      to     the     State's        2009     petition          for     civil

commitment, police charged appellant in April 1984 with three

counts      of   sexual    contact,     unlawful         possession       of    a    weapon,

kidnapping, and attempted sexual assault; appellant pled guilty

to   one    count    of    sexual     assault      and     one    count    of       unlawful

possession of a weapon.

1
    For the most part, the pertinent facts are set forth in the
State's    petition   and    appellant's   various  psychiatric
evaluations.     These reports contain some slight factual
inconsistencies, but none of significance.
                           2                            A-5294-13T2
    Next, while he was in California and on probation, on March

30, 1994, police charged appellant with sexual battery, fraud,

and annoying phone calls.          According to Dr. Dean DeCrisce's 2010

report, appellant pled guilty to charges relating to fraud and

the phone calls.

    On August 23, 1995, K.O. reported to police in Bellevue,

Washington that she met appellant at his apartment for a dinner

date.      Appellant attempted to kiss her, but she refused and

struggled    with   him,     during    which    time   appellant    fondled      her

breasts.    When K.O. later attempted to leave, appellant followed

her to the door and again fondled her.                 Shortly thereafter, on

September 26, 1995, B.L., an adult woman, told police appellant

asked her for a ride home from an Alcoholics Anonymous meeting.

Appellant    refused    to     leave   her   car   when   she    arrived    at   his

apartment and instead attempted to kiss her.                    He further tried

to climb on her lap and fondled her breasts as they struggled.

Appellant    received      two   charges     for   "Indecent     Liberties"      for

these incidents and was sentenced to a term of incarceration.

    On January 6, 1997, appellant exposed himself to a hotel

worker and attempted to restrain her from leaving his bathroom.

Appellant pled guilty to lewdness for this incident.

    Next, on or about January 3, 1998, appellant approached

sixteen-year-old        Z.Y.     at    an      Atlantic    City     casino       and

                                  3                                        A-5294-13T2
impersonated a security guard.                Appellant brought Z.Y. to an

elevator, where he attempted to grope her against her will.

According to the State's petition, appellant was convicted of

child abuse for this offense.

    On September 16, 2001, twenty-one-year-old C.R. reported to

police that appellant brought her to the dressing room of a

store and inserted his finger in her vagina.                         Appellant was

acquitted of all charges stemming from this incident.

    On April 14, 2003, Q.K., a nineteen-year-old patient at

Hampton Hospital, told a staff member that appellant went to her

room after they watched television together.                     Appellant coaxed

her into the bathroom where he locked the door and fondled her

breasts.        Police       arrested     appellant     and    charged    him    with

criminal     sexual      contact;       however,   he    was     convicted      of     a

downgraded charge of harassment.

    Appellant         also    has   a   history    of   arrests,     charges,        and

convictions       for        non-sexual     offenses,         including    criminal

mischief,       disorderly       conduct,     resisting         arrest,    battery,

disturbing      the   peace,     and    vandalism.       He    has   a   significant

history    of    alcohol      abuse.       According     to    the   psychological

evaluations, appellant attributes most of his sexual offending

to his alcohol use.



                                    4                                       A-5294-13T2
      On    March        9,       2008,     appellant      committed             the    "predicate

offense" that led to his initial confinement in the STU.                                              On

this date, appellant approached a female patron at a casino in

Atlantic     City    and          told    her    he   could        help    her    obtain       a     new

player's     club        card.            The    patron    followed          appellant          to     a

stairwell        where       he    forced       her   against       a     wall    and       digitally

penetrated her vagina.                    Appellant pled guilty to fourth-degree

criminal     sexual          contact,       N.J.S.A.      2C:14-3(b),            and    the     court

sentenced him to eighteen months of incarceration.2

      On May 8, 2009,                   prior to the expiration of                     appellant's

criminal     sentence,             the     State      moved        for     appellant's          civil

commitment under the SVPA.                      The court entered a temporary order

of   commitment          on       May    13,    2009.         In    reviewing          appellant's

commitment, the court considered Dr. DeCrisce's 2010 evaluation,

which noted that "a number of conditions might be placed upon

[appellant] to reduce his risk below the highly likely [to re-

offend sexually] threshold."

      On July 6, 2010, Judge James F. Mulvihill entered a consent

order   creating         a    plan       for    appellant's         conditional         discharge.

The parties agreed appellant was subject to commitment under the

SVPA,      but     stipulated,            "[W]ith       the        imposition          of     certain

2
    Appellant applied for post-conviction relief in 2010, which
the court granted, vacating his conviction.      Appellant then
entered a new plea for criminal trespass.

                                           5                                                 A-5294-13T2
conditions, he is not highly likely to reoffend and therefore

does not require indefinite commitment to the [STU]."              As such,

the court required appellant to seek inpatient treatment for his

alcoholism.     Upon discharge from the STU or inpatient treatment,

he was subject to "the functional equivalent of those conditions

imposed under Parole Supervision for Life and which may include

. . . electronic monitoring."

       On October 26, 2010, the court entered a consent order3

discharging appellant from the STU and sending him to reside at

the America's Keswick facility (Keswick).            The court reiterated

the    requirement   that   appellant   "cooperate    with   and   abide   by

Parole supervision, as if he were on Parole Supervision                    for

Life."

       On January 3, 2011, appellant returned to the STU after he

engaged in a verbal confrontation with another Keswick resident.

The court returned appellant to Keswick by order dated July 28,

2011.     On February 14, 2012, Judge Mulvihill denied appellant's

request to move to Philadelphia.          Keswick discharged appellant

to an outpatient program around March 2012.           On April 10, 2012,

the court entered a consent order, permitting appellant to live

at any residence approved by parole.        Appellant remained subject

to parole conditions upon his release.


3
      The court entered an amended order on October 29, 2010.
                             6                              A-5294-13T2
    On June 10, 2012, appellant cut the GPS monitoring device

from his ankle and travelled to Atlantic City, where he became

intoxicated.      Police arrested him the next morning, and the

court returned him to the STU on June 14, 2012.                           Appellant

claims he removed the bracelet, in part, because of the "intense

pain" it caused him.

    Judge      Philip   M.    Freedman     conducted   a    review       hearing      of

appellant's commitment on December 5 and 6, 2012.                        During the

December   5    hearing,     the   judge    noted    the    court       had    vacated

appellant's    March    2008    predicate    offense       for   sexual       contact,

prompting him to ask counsel for a new predicate offense to

justify    appellant's       commitment.       The   court       then    identified

appellant's 1984 conviction for "two counts of sexual contact

. . . [f]or which he pled guilty on June 18, 1984," as "the only

one . . . that meets the definition of . . . a sexually violent

offense" under N.J.S.A. 2C:30:4-27.26(a).              The judge allowed the

State to amend its petition to establish this conviction as the

predicate offense.

    The State presented testimony from Dr. DeCrisce and another

expert.    Dr. DeCrisce acknowledged his previous recommendation

but said the Atlantic City incident changed his mind, stating,

"[T]here's nothing . . . that can mitigate [appellant's] risk,

other than institutionalization at this facility for intensive

                                   7                                          A-5294-13T2
treatment that addresses both the personality disorder and the

substance    abuse   and    the    sexual    offending."            Appellant     also

presented expert testimony.

    Judge Freedman rendered his oral findings on January 10 and

11, 2013.     The judge found by clear and convincing evidence that

appellant     required     commitment      under     the      SVPA.       The    judge

essentially    agreed    with     Dr.   DeCrisce's      analysis,      noting     that

appellant "cut off his GPS, went right back to the scene of the

crime, so to speak, and started drinking.                  And there's no better

evidence     [that   appellant          cannot]    be        controlled     in    the

community."     As such, the court entered judgment on January 11,

2013, committing appellant to the STU.                Appellant appealed, but

he withdrew the appeal on July 9, 2013.

    Prior to the entry of the judgment under review, Judge

Freedman reviewed appellant's status at a hearing on May 28,

2014.      At this hearing, the State presented expert testimony

from Alberto M. Goldwaser, M.D., and psychologist Debra Roquet,

Psy.D.     Appellant presented expert testimony from Christopher P.

Lorah, Ph.D., and presented lay testimony from Brian Nolan, an

investigator from the Office of the Public Defender.

    Dr.     Goldwaser    evaluated       appellant      on    May   19,   2014,   for

approximately ninety minutes and prepared a report detailing his

findings.     He first testified regarding appellant's history of

                                  8                                         A-5294-13T2
sexual offenses, noting they were all "characterized as . . .

very similar ways of behaving."         Dr. Goldwaser noted appellant's

"urge to proceed . . . in this particular sexual manner, is

overwhelming to him.      He cannot control it."

    Dr.      Goldwaser    diagnosed    appellant   with   "substance   use

disorder, alcohol, severe, currently in controlled environment."

He said this substance use disorder does not cause appellant to

commit sexual offenses by itself, but "decreases inhibitions"

and "emboldens somebody to do whatever one wants to do."                 He

noted substance abuse treatment is available at the STU.               The

doctor described the events leading to appellant's 2012 arrest

in Atlantic City and noted appellant "has been doing really very

poorly" since returning to the STU.          He said appellant had not

shown interest in addressing his sexual offenses or substance

abuse issues.

    Dr. Goldwaser further diagnosed appellant with "unspecified

paraphilic     disorder     coercion    non[-]consent     in   controlled

environment" and antisocial personality disorder.           He determined

appellant experiences sexual urges "involving sexual arousal to

person[s] who by virtue of his employed force or their age are

unable to consent."       Dr. Goldwaser said appellant's disorder was

"chronic" and would not remit on its own.



                               9                                 A-5294-13T2
       Regarding        the       antisocial         personality           disorder,        Dr.

Goldwaser found appellant's behavior demonstrated a pattern of

disregard for the rights of others.                     He found appellant failed

to conform to social norms based on his "repetitively performing

acts     that    are        grounds     for        arrest"        and      that     appellant

demonstrated a lack of empathy or remorse.                                The doctor noted

this condition "does not remit by itself."

       Dr. Goldwaser found appellant was "highly likely" to re-

offend unless confined to a secure facility for treatment.                                   He

based this conclusion on appellant's sex-offense history, his

relapse after months of alcohol rehabilitation treatment, and

his non-sexual offenses.              He scored appellant as a seven4 on the

Static-99R      test,       an    actuarial        measure    of     relative       risk   for

sexual offense recidivism, placing him on the high range for

sexually re-offending.

       Dr. Roquet interviewed appellant on October 8, 2013, as a

member of the STU Treatment Progress Review Committee, reviewed

prior    records,      and       prepared    a     report    of     her    findings.        Dr.

Roquet    diagnosed      appellant          with    sexual    disorder           NOS,   alcohol

dependence      in      a        controlled        environment,            and     antisocial

personality      disorder.            Dr.     Roquet        found       "similarities"       in


4
    Dr. Goldwaser testified to a score of seven, but his report
indicates he scored Appellant as an eight on the Static-99R
test.
                           10                           A-5294-13T2
appellant's    sexual       offenses,       noting,    "Once      he     has    the   woman

within his circle of control, he acts in a sexually aggressive

manner."     She noted appellant's substance abuse did not explain

his sexual offenses, describing "a pattern of sexual behavior

that is . . . a sexual pathology."

      Dr.   Roquet       concluded    appellant        was    a    "[h]igh       risk"    to

reoffend unless confined in a secure facility.                           She based this

conclusion     on        appellant's        violations        of        probation        and

supervision, including his incident involving the GPS bracelet,

his antisocial personality, and his score of seven on Static-99R

test.

      Dr. Lorah interviewed appellant on January 8, 2014, for

approximately       ninety       minutes    and     prepared       a    report     of    his

findings.          Doctor    Lorah        diagnosed     appellant         with     alcohol

dependence     in     sustained       full        remission       in      a     controlled

environment and bipolar II disorder.                    He declined to diagnose

paraphilia or other sexual disorders, stating, "I believe that

the     majority    of      [appellant's]         illegal     sexual          behavior    is

strongly attributable to his alcohol abuse."

      Dr. Lorah found appellant did not demonstrate antisocial

personality     disorder         because     "he    engages       in     this     type    of

behavior when he drinks."             He acknowledged appellant engaged in

high-risk    behavior       by    drinking     in     Atlantic         City,    but   noted

                                     11                                           A-5294-13T2
appellant did not commit a sex offense during this incident.

However, Dr. Lorah acknowledged that alcoholism does not cause

sex offending and further identified appellant's alcohol abuse

as a "contributing factor" for his sex offending "[a]s opposed

to a causal factor."

       Nolan testified regarding his investigation of appellant's

discharge options.       He said appellant's mother was willing to

let appellant stay with her.

       Based on the expert proofs, Judge Freedman found by clear

and    convincing     evidence    that     appellant        required      continued

commitment in the STU.         The judge incorporated by reference his

previous   opinion     from    January     2013       and   then   reviewed         the

testimony presented during the current hearing.                    He determined

both   State   witnesses   were    credible       and   rejected    Dr.       Lorah's

testimony that appellant's sexual offenses were related to his

alcohol use.    The judge concluded appellant suffered from mental

abnormalities    predisposing      him     to    engage     in   acts    of     sexual

violence; if released, he would be highly likely to engage in

sexually    violent     acts     "within        the   reasonably        foreseeable

future."

       Accordingly, Judge Freedman entered an order, continuing

appellant's commitment in the STU.              This appeal followed.



                                 12                                           A-5294-13T2
                                           II.

      The      Legislature's     purpose     in    enacting      the   SVPA    was    "to

protect     other      members   of    society     from    the    danger      posed    by

sexually violent predators."               In re Civil Commitment of J.M.B.,

197 N.J. 563, 570-71 (citing N.J.S.A. 30:4-27.25), cert. denied,

558 U.S. 999, 130 S. Ct. 509, 175 L. Ed. 2d 361 (2009).                           Thus,

the SVPA provides for the involuntary commitment of any person

deemed by the court to be a sexually violent predator within the

meaning of the statute.               N.J.S.A. 30:4-27.32(a).            The statute

defines a sexually violent predator as:

               a person who has been convicted, adjudicated
               delinquent or found not guilty by reason of
               insanity   for   commission   of   a   sexually
               violent offense . . . and suffers from a
               mental abnormality or personality disorder
               that makes the person likely to engage in
               acts of sexual violence if not confined in a
               secure   facility   for   control,   care   and
               treatment.

               [N.J.S.A. 30:4-27.26.]

      To warrant commitment of an individual under the SVPA, the

State    must    prove    "the    individual       has    serious      difficulty      in

controlling sexually harmful behavior such that it is highly

likely that he or she will not control his or her sexually

violent behavior and will reoffend."                 In re Commitment of W.Z.,

173 N.J. 109,    132    (2002).       The    court     must     consider       the

individual's        "present     serious     difficulty       with     control       over

                                      13                                       A-5294-13T2
dangerous sexual behavior[,]" and the State must establish "by

clear and convincing evidence . . . that it is highly likely

that the person . . . will reoffend."            Id. at 132-34 (emphasis

in original).

    Our review of a trial court's decision in a commitment

proceeding under the SVPA is "exceedingly narrow."              In re Civil

Commitment of W.X.C., 407 N.J. Super. 619, 630 (App. Div. 2009)

(citing In re Civil Commitment of J.M.B., 395 N.J. Super. 69, 89

(App.   Div.   2007),   aff'd,    197 N.J. 563   (2009);   In   re   Civil

Commitment of V.A., 357 N.J. Super. 55, 63 (App. Div.), certif.

denied, 177 N.J. 490 (2003)), aff'd, 204 N.J. 179 (2010), cert.

denied, 562 U.S. 1297, 131 S. Ct. 1702, 179 L. Ed. 2d 635

(2011).   Further, we "must give the 'utmost deference' to the

reviewing judge's determination of the appropriate balancing of

societal interest and individual liberty."            Ibid. (citing In re

Commitment of J.P., 339 N.J. Super. 443, 459 (App. Div. 2001)).

Modification is only proper on appeal when the record reveals a

clear abuse of discretion.            Ibid. (citing J.M.B., supra, 395

N.J. Super. at 90).        Accordingly, the reviewing court has a

responsibility to "canvass the record, inclusive of the expert

testimony, to determine whether the findings made by the trial

judge were clearly erroneous."           Ibid. (citing In re D.C., 146
N.J. 31, 58-59 (1996)).

                                 14                                  A-5294-13T2
       Appellant argues Judge Mulvihill established the "law of

the case" with his 2010 consent order, finding appellant was a

sexually violent predator who, "with the imposition of certain

conditions[,] . . . is not likely to reoffend and therefore does

not    require   indefinite         commitment         to   the      [STU]."        Appellant

raises     several      arguments             based      on        this      determination,

challenging      the   court's          findings      prior    to     the    June    5,    2014

judgment at issue on appeal.

       Specifically,        appellant         argues    the        State,    STU,    and    Dr.

DeCrisce    "abandoned"           him    by     failing       to    arrange       appropriate

treatment services upon his conditional discharge.                                  Appellant

further     contends        his     discharge          violations           for   non-sexual

behavior did not provide sufficient basis for the review courts

to reject the "law of the case" and recommit him to the STU.

See In re Civil Commitment of E.D., 183 N.J. 536, 551 (2005)

(holding that "in order for the State to cause the recommitment

of a committee who has been conditionally discharged, the State

must     establish     by    clear        and    convincing          evidence       that   the

committee is highly likely not to control his or her sexually

violent behavior and will reoffend").                          Appellant asserts the

2012 court erred by "blindly" accepting the opinions of the

State's experts that he "morphed from an individual who could be



                                        15                                           A-5294-13T2
rehabilitated in the community to someone in need of involuntary

civil commitment."

      We reject these arguments.             The "law of the case" doctrine

"sometimes requires a decision of law made in a particular case

to be respected by all other lower or equal courts during the

pendency of that case."              State v. Reldan, 100 N.J. 187, 203

(1985).       However,     this   principal     is     not   applicable       to   the

instant matter.          The purpose of a review hearing, including

review hearings under the SVPA, is to evaluate a committee's

"current condition."           See State v. Fields, 77 N.J. 282, 310

(1978).        All   prior     evidence      remains    relevant,      but     "[t]he

reviewing judge must evaluate the current evidence submitted to

him in light of all evidence adduced in earlier proceedings."

Ibid.

      Therefore,     given     our    deferential      standard   of    review       in

civil commitment matters, we find no basis to reverse the 2014

judgment      continuing       appellant's      commitment.            Substantial

evidence      in   the   record      supports    the    judge's     finding        that

appellant suffers from a mental abnormality making him highly

likely to sexually reoffend.              W.Z., supra, 173 N.J. at 132.             Dr.

Goldwaser diagnosed appellant with a paraphilic disorder due to

the   clear    pattern    of   violent      behavior    in   appellant's       sexual

offense history.         He further diagnosed appellant with antisocial

                                     16                                      A-5294-13T2
personality disorder based on his failure to follow social norms

and his lack of empathy or remorse.                  Both conditions do not

spontaneously remit.         Dr. Roquet similarly determined appellant

had a sexual pathology that she could not solely attribute to

his alcohol abuse.        The experts determined appellant posed a

high likelihood to reoffend due to his conditions, offending

history, and relapse in Atlantic City.              Based on the evidence in

the record, the trial judge did not abuse his discretion by

continuing appellant's commitment.

      Next, appellant argues the 2012 review court erred by using

his 1984 "sexual contact" convictions as the predicate offense

to justify confinement under the SVPA.               See In re Commitment of

P.C.,    349   N.J.    Super.    569,     576    (App.    Div.   2002)    (noting

predicate offense is necessary for confinement).                   Our statutes

do not define "predicate offense"; instead, courts use this term

to refer to the crimes that qualify as sexually violent offenses

under N.J.S.A. 30:4-27.26(a) or (b).                 See, e.g., In re Civil

Commitment of P.Z.H., 377 N.J. Super. 458, 460, 463 (App. Div.

2005).     As noted, the record of appellant's 1984 convictions is

unclear;    although    the     State's      petition     says   appellant    pled

guilty to sexual assault, Judge Freedman determined appellant

was   convicted   of   two    counts    of      "sexual   contact."      However,



                                  17                                     A-5294-13T2
sexual   assault    and    "criminal      sexual   contact"       both   constitute

"sexually violent offenses" under N.J.S.A. 30:4-27.26(a).

    Appellant's brief is inconsistent on this issue.                          In his

statement of facts, appellant suggests the record is unclear

whether he was actually convicted of "sexual contact" in 1984.

He also asserts the SVPA does not list sexual contact as a

predicate offense.         Conversely, in his legal argument section,

appellant     acknowledges        his     sexual    contact       conviction     but

contends its "remoteness" should have precluded the court from

using it as the predicate offense.

    We      conclude     the     record    shows   appellant       was   at    least

convicted of sexual contact in 1984, thereby placing him under

the purview of the SVPA.            See N.J.S.A. 30:4-27.26(a); State v.

Bellamy,    178 N.J. 127,    140     (2003)   (noting    a   conviction     for

"fourth-degree sexual contact" constitutes a predicate offense

under the SVPA).          Moreover, we find appellant's "remoteness"

argument lacks merit.           As appellant acknowledges, the SVPA and

New Jersey case law do not set a time limit for consideration of

predicate offenses.         See In re Civil Commitment of R.Z.B., 392
N.J. Super. 22, 44 (App. Div.) ("Although we recognize that [the

appellant's]      New    York    offenses    occurred   in    the    1980's,     the

passage of time does not eliminate their legal significance as

eligible prior convictions under the SVPA."), certif. denied,

                                   18                                      A-5294-13T2
192 N.J. 296 (2007).               Instead, commitment under the SVPA focuses

on whether an individual poses a current threat; "[w]hile the

remoteness of the last predicate act may be relevant to that

inquiry, it also may be insignificant."                    P.Z.H., supra, 377 N.J.

Super. at 466.

      Here,      although      appellant's       only     clear    conviction        for   a

crime of sexual violence dates back to 1984,5 both State experts

reviewed his full history of sexual-offense arrests, noting that

downgraded or dismissed offenses are still relevant to their

clinical       diagnoses.           The   experts    concluded        appellant      was   a

current     risk       for    reoffending,        and     the     judge      found    their

testimony credible.                Therefore, we decline to reverse on this

basis.

      Appellant further argues that if his 1984 conviction must

serve     as    the     predicate         offense,      then    the    2010     discharge

conditions requiring him to wear a GPS ankle device violated the

Ex   Post      Facto   Clauses       of   the    United    States      and    New    Jersey

Constitutions.               The    Ex    Post    Facto    Clause         prohibits    the


5
    During his oral opinion on January 10, 2013, Judge Freedman
noted the Washington statute for "indecent liberties" contained
similar elements to the New Jersey crime of sexual contact.
N.J.S.A. 30:4-27.26(a) includes in its definition of sexually
violent offenses "a criminal offense with substantially the same
elements as any offense enumerated above."        Judge Freedman
determined appellant's 1995 offenses in Washington met the New
Jersey definition of sexual contact, and therefore, we find
these convictions could also serve as the predicate offense.
                           19                            A-5294-13T2
legislature from "increase[ing] the punishment for a crime after

it has been committed."              Riley v. N.J. State Parole Board, 219
N.J. 270, 274 (2014).

      In Riley, our Supreme Court held the Ex Post Facto Clause

barred    the     application        of    the    Sex      Offender       Monitoring      Act

(SOMA), N.J.S.A. 30:4-123.89 to -123.95, which the Legislature

passed in 2007, to an appellant's 1986 conviction for aggravated

sexual assault.              Specifically, the Court held the appellant's

GPS ankle bracelet, which the Parole Board required he wear for

the   rest      of     his    life   shortly       after      release       from    prison,

constituted an illegal additional punishment.                           Riley, supra, 219

N.J. at 274-75.          Appellant urges the same result in the instant

matter.

      We reject this argument.                  In Riley, the Court specifically

distinguished the SOMA from the SVPA, stating,

              Unlike the [SVPA], which permits for yearly
              review to determine whether the committee
              continues to pose a danger to the public and
              which allows for his release if he does not,
              N.J.S.A. 30:4-27.35 to -27.36, SOMA ensures
              that [the appellant's] future is static — he
              is   condemned   to   wear   the   electronic
              monitoring device for the rest of his life.

              [Id. at 294-95.]

Furthermore,          under    the   SVPA,       the       trial   court     may      impose

discharge     conditions         "for     the    purpose      of   ensuring        that   the

person    .   .   .    does    not   represent         a   risk    to    public    safety."
                                      20                                            A-5294-13T2
N.J.S.A. 30:4-27.32(c)(2).         "If the court imposes conditions for

a period exceeding six months, the court shall provide for a

review hearing on a date the court deems appropriate but in no

event later than six months from the date of the order."                      Ibid.

    Therefore, unlike the circumstances in Riley, appellant's

GPS bracelet was not a permanent punishment                  but a temporary

condition that the court imposed to ensure the public's safety.

Moreover,    appellant     agreed    to     conditions       akin       to     parole

supervision as part of the 2010 consent orders.                  Because we find

Riley distinguishable, we decline to reverse on this basis.

    Finally,      appellant    advances     a      public   policy       argument,

asserting   imposing      indeterminate     sentences       on    sex    offenders

through involuntary commitment does not serve the interests of

justice under his circumstances.           Appellant also reiterates his

challenges to the State and Dr. DeCrisce's treatment, arguing we

should   notice   plain    error   not    raised    below   if    it    causes       an

unjust result.     See R. 2:10-2.

    These arguments lack merit.              For the reasons discussed,

appellant's continuing commitment is entirely appropriate and

does not defy the interests of justice.              We will not reverse on

this basis.       Moreover, any arguments we did not specifically

address lack sufficient merit to warrant discussion in a written

opinion.    See R. 2:11-3(e)(1)(E).

                                21                                           A-5294-13T2
Affirmed.




            22   A-5294-13T2